Case 2:12-cv-00572-JRG Document 493 Filed 01/16/20 Page 1 of 8 PageID #: 13121




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


ARCHER AND WHITE SALES, INC.

            Plaintiff,

      v.

HENRY SCHEIN, INC., DANAHER                   Civil Action No. 2:12-CV-00572-
CORPORATION, INSTRUMENTARIUM                  JRG
DENTAL, INC., DENTAL EQUIPMENT,
LLC, KAVO DENTAL TECHNOLOGIES,                FILED UNDER SEAL
LLC, DENTAL IMAGING
TECHNOLOGIES CORPORATION,
PATTERSON COMPANIES, INC., AND
BENCO DENTAL SUPPLY CO.,

            Defendants.


                 PLAINTIFF ARCHER AND WHITE SALES, INC.’S
                 SUPPLEMENTAL DAUBERT OPPOSITION BRIEF
Case 2:12-cv-00572-JRG Document 493 Filed 01/16/20 Page 2 of 8 PageID #: 13122



       Archer is not pursuing claims owned by or damages suffered by Dynamic Dental. Rather,

all of the damages that Archer seeks in its damage model are damages suffered by Archer.

Defendants spend pages of their supplemental brief arguing about a shareholder’s rights to assert

claims on behalf of a corporation. But, to be clear, this argument is pointless. Archer does not

dispute that it cannot pursue claims for damages to Dynamic and is not doing so.

       ARCHER’S DAMAGE CLAIM

       Having clarified what it is not (a claim for Dynamic Dental), what is important is what

Archer is claiming. Archer’s damage claim is entirely built on Archer’s profitability from Archer

sales in the but-for world where Archer was not suffering from the wrongful conduct and

conspiracy of the dominant distributor defendants, including sales of both consumables and

Pelton & Crane equipment. With respect to consumables, Dynamic Dental is relevant only as a

likely source of supply for Archer in the but-for world, and as some evidence supporting

Archer’s ability to make consumable sales with equipment sales. But all of the projected

consumable sales are Archer sales, not Dynamic Dental sales.

       The same is true of projected Pelton & Crane equipment sales. All are projected sales by

Archer. As explained below, some sales in the base year were sales to Dynamic Dental. But

these were actual Archer sales and used as a benchmark not because they were sales specifically

to Dynamic Dental but because they reflected Archer’s ability to make sales in the but-for world

not contaminated by the defendants’ wrongful conduct.

   A. Consumables

       Defendants’ attack on Archer’s consumables damages is fundamentally a factual dispute

about whether Archer would have successfully obtained access to and sold consumables but for

Defendants’ anticompetitive conduct. This is a jury question, not a proper Daubert challenge. So




                                               1
Case 2:12-cv-00572-JRG Document 493 Filed 01/16/20 Page 3 of 8 PageID #: 13123



long as Magee and Ikizler’s assumptions about the but-for world do not “lapse into ‘pure

speculation,’” (they do not), the testimony is admissible. See SynQor, Inc. v. Artesyn Techs., Inc.,

2010 U.S. Dist. LEXIS 144244, at *11-12 (E.D. Tex. Dec. 13, 2010) (denying motion to exclude

expert testimony alleged based on incorrect assumptions about the but-for world, because the

court did not find the assumptions “lapse into ‘pure speculation’”); Gil Ramirez Grp. v. Hous.

Indep. Sch. Dist., 2016 U.S. Dist. LEXIS 123809, at *11 (S.D. Tex. Sept. 13, 2016) (“The

soundness of the factual underpinnings of the expert’s analysis and the correctness of the

expert’s conclusions based on that analysis are factual matters to be determined by the trier of

fact. ... When the factual underpinning of an expert’s opinion is weak, it is a matter affecting the

weight and credibility of the testimony—a question to be resolved by the jury.” (citation

omitted)); In re Rail Freight Fuel Surcharge Antitrust Litig., 292 F. Supp. 3d 14, 70 (D.D.C.

2017) (rejecting Daubert challenge to expert opinion that allegedly was “inconsistent with the

factual record,” because “those arguments do not challenge the reliability of [the expert’s]

methods but go to the weight to afford [the expert’s] opinion”).

       Archer’s theory is that it would have obtained access to and sold consumables in the

absence of Defendants’ anticompetitive conduct. One of the ways in which it could have done so

(though not necessarily the only way) was through its relationship with Dynamic.1 One of the



1
  Archer previously had its own distribution agreements with consumables manufacturers, but
the distributors terminated those agreements in the early 2000s. So contrary to Defendants’
assertion that Archer “never record[ed] a single line of revenue from consumable sales,” Archer
had significant experience selling consumables. But the consumables manufacturers, including
Kerr, terminated Archer by the end of 2003, after they “received complaints” from other
distributors. See AW0001298 (Ex. 692). In any event, that has no bearing on Archer’s current
damages. The relevant question is whether Archer could have sold consumables in 2008 and
onward but for Defendants’ anticompetitive conduct. Defendants might be able to argue to the
jury that Archer’s limited consumables sales from 2003-08 is reason to disbelieve that Archer
would have sold consumables in the future. But it is not a reason to exclude the testimony or the
projected damages.


                                                 2
Case 2:12-cv-00572-JRG Document 493 Filed 01/16/20 Page 4 of 8 PageID #: 13124
Case 2:12-cv-00572-JRG Document 493 Filed 01/16/20 Page 5 of 8 PageID #: 13125
Case 2:12-cv-00572-JRG Document 493 Filed 01/16/20 Page 6 of 8 PageID #: 13126
Case 2:12-cv-00572-JRG Document 493 Filed 01/16/20 Page 7 of 8 PageID #: 13127



                                    /s/ Samuel F. Baxter
                                    Samuel F. Baxter
                                    Texas State Bar No. 01938000
                                    sbaxter@McKoolSmith.com
                                    McKool Smith, P.C.
                                    104 E. Houston, Suite 300
                                    Marshall, Texas 75670
                                    Telephone: (903) 923-9000
                                    Facsimile: (903) 923-9099

                                    Lewis T. LeClair
                                    Texas State Bar No. 12072500
                                    lleclair@mckoolsmith.com
                                    Gary Cruciani
                                    Texas State Bar No. 05177300
                                    gcruciani@McKoolSmith.com
                                    Phillip Aurentz
                                    Texas State Bar No. 24059404
                                    paurentz@McKoolSmith.com
                                    Travis E. DeArman
                                    Texas State Bar No. 24074117
                                    tdearman@McKoolSmith.com
                                    Chelsea A. Priest
                                    Texas State Bar No. 24102375
                                    cpriest@McKoolSmith.com
                                    McKool Smith, P.C.
                                    300 Crescent Court Suite 1500
                                    Dallas, TX 75201
                                    Telephone: (214) 978-4000
                                    Facsimile: (214) 978-4044

                                    Charles E. Fowler, Jr.
                                    Texas State Bar No. 24083014
                                    cfowler@McKoolSmith.com
                                    McKool Smith, P.C.
                                    300 W. 6th Street, Suite 1700
                                    Austin, TX 78701
                                    Telephone: (512) 692-8700
                                    Facsimile: (512) 692-8744

                                    ATTORNEYS FOR PLAINTIFF
                                    ARCHER AND WHITE SALES, INC.




                                      6
Case 2:12-cv-00572-JRG Document 493 Filed 01/16/20 Page 8 of 8 PageID #: 13128



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has

been served on all counsel of record via electronic mail on January 11, 2020.

                                                             /s/ Chelsea A. Priest
                                                             Chelsea A. Priest



             CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

       The undersigned certifies that the foregoing document is authorized to be filed under seal

pursuant to the Protective Order entered in this case (Dkt. No. 116).

                                                             /s/ Chelsea A. Priest
                                                             Chelsea A. Priest




                                                 7
